UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1313


SISAY AWRARIS BELETE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 18, 2011               Decided:   November 7, 2011


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Shelley R. Goad, Assistant Director, Russell J.E.
Verby, Senior Litigation Counsel, UNITED STATES DEPARTMENT OF
JUSTICE, Office of Immigration Litigation, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sisay       Awraris      Belete,           a        native    and     citizen       of

Ethiopia,    petitions      for      review      of        an    order    of    the    Board    of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s denial of his applications for relief from removal.

            Belete      first     challenges           the        determination         that    he

failed to establish eligibility for asylum.                              To obtain reversal

of   a   determination      denying     eligibility                for   relief,       an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”         INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and Belete’s

claims and conclude that Belete fails to show that the evidence

compels a contrary result.             Having failed to qualify for asylum,

Belete cannot meet the more stringent standard for withholding

of removal.       Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999);

INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                                 Finally, we

uphold    the   finding     below      that      Belete          failed    to    qualify       for

protection      under    the    Convention         Against          Torture.           8    C.F.R.

§ 1208.16(c) (2011).

            Accordingly,        we    deny       the       petition       for    review.        We

dispense     with    oral      argument       because             the    facts        and    legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3